Citation Nr: 0915845	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  94-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left knee laxity.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of extension of the left knee.

4.  Entitlement to a rating in excess of 20 percent for scar 
on the right calf with excision of the sural nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 and 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 1986 
and July 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  By the October 
1986 rating decision, the RO established service connection 
for left knee laxity, and assigned an initial rating of 20 
percent, effective January 29, 1985.  The subsequent July 
1992 rating decision confirmed and continued the 20 percent 
rating assigned for the service-connected right calf scar 
with sural nerve excision.  

In addition, by a more recent October 2007 rating decision 
and concurrent Supplemental Statement of the Case (SSOC), the 
RO established separate ratings of 10 percent for DJD of the 
left knee and for limited extension, both as secondary to the 
left knee laxity.  These ratings were effective from May 25, 
2005.  Although the Veteran did not submit a Notice of 
Disagreement to these ratings, the separate ratings appear to 
have been established pursuant to the provisions of 
VAOPGCPRECs 23-97 and 9-98 (detailed below) as part of his 
claim for a higher initial rating for the left knee laxity.  
Therefore, the Board will consider whether appropriate 
ratings are assigned for these disabilities.  However, as the 
effective dates are separate and distinct issues, and have 
not been challenged by the Veteran, those issues are not 
currently before the Board and will not be addressed below.

This case was previously before the Board in January 1996, 
October 1998, and January 2000, at which time the issues were 
remanded for additional evidentiary development to include 
new VA medical examinations.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially accomplished, especially as VA medical 
examinations were conducted which enable a full and fair 
adjudication of the current appellate claims.  Therefore, a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected left knee laxity is not 
manifested by severe recurrent subluxation or instability.

3.  The Veteran's service-connected DJD of the left knee is a 
major joint manifested by painful motion.

4.  The Veteran's left knee does not have limitation of 
extension to 15 degrees or more.

5.  The Veteran's service-connected scar on the right calf 
with excision of the sural nerve is not manifested by 
moderate damage to the gastrocnemius muscle.  

6.  The Veteran's service-connected scar on the right calf 
with excision of the sural nerve is not manifested by 
complete paralysis of the right foot/lower extremity.

7.  The Veteran's service-connected scar on the right calf 
does not cover an area or areas measuring 72 square inches 
(465 sq. cm.) or more, is not unstable, and does not cause 
limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for left knee laxity are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257.

2.  The criteria for an initial rating in excess of 10 
percent for DJD of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003.

3.  The criteria for an initial rating in excess of 10 
percent for limited extension of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261.

4.  The criteria for a rating in excess of 20 percent for the 
service-connected scar on the right calf with excision of the 
sural nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.118 (Diagnostic Codes 7801-7805), 4.124a 
(Diagnostic Code 5311-8525) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, in this case the 
October 1986 and July 1992 rating decisions that are the 
subject of the appeal were promulgated prior to the November 
2000 enactment of the VCAA.  As such, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7-2004.  Under such circumstances, the 
United States Court of Appeals for the Federal Circuit has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the left knee laxity, DJD and limitation of 
extension, the Board also observes that the Court held in 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006) that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify as to these issues is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Veteran was sent VCAA-compliant notification in this case 
by letters dated in November 2003, November 2004, and August 
2005, followed by readjudication of the claims via the 
October 2007 rating decision and concurrent SSOC.  In 
pertinent part, these letters informed the Veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board is cognizant that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

However, this case does not apply to initial rating cases, 
and, thus, further discussion of its provisions is not 
required regarding potential applicability to the left knee 
laxity, DJD and limitation of extension.  In regard to the 
right calf scar with excision of the sural nerve, the Board 
must acknowledge that the aforementioned VCAA letters do not 
appear to comply with the elements (2) and (3) of Vazquez-
Flores, supra.  Nevertheless, this information was included 
in March 1993 Statement of the Case and various SSOCs 
including the most recent one of October 2007.  Moreover, the 
Veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claims 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  For example, statements from his 
accredited representative in April 1998, May 1998, November 
1999, and March 2009 cited to relevant regulatory provisions 
pertaining to the evaluation of service-connected 
disabilities.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records regarding the 
current appeal are in the claims folder, to include records 
from the Social Security Administration.  The Veteran has had 
the opportunity to present evidence and argument in support 
of his claims, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he has indicated that he did not 
desire a Board hearing in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding 
this case in June 1986, October 1987, April 1992, August 
1997, February 1999, March 2000, May 2003, December 2003, May 
2005, December 2005, and May 2006.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Left Knee

The Veteran's service-connected left knee laxity has been 
consistently evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a.

In this case, a thorough review of the competent medical 
evidence does not indicate any period(s) during the pendency 
of this case where the Veteran's service-connected left knee 
laxity was manifested by severe recurrent subluxation or 
instability.  In other words, even though there was evidence 
of instability and/or subluxation, it was not to the extent 
necessary for assignment of a rating in excess of 20 percent 
under Diagnostic Code 5257.  For example, the June 1986 VA 
examination noted, in part, that the Veteran wore a Lenox 
type of derotational knee support about the left knee.  
Stress test elicited only "some laxity" of the anterior 
cruciate ligament.  The subsequent October 1987 examination 
found no signs of joint line pain or effusion, but there was 
a positive anterior drawer's sign indicative of a lax 
anterior cruciate ligament.  The April 1992 VA examination 
showed no swelling of the left knee.  In addition, it 
described left knee laxity as witness by the "slightly" 
positive anterior drawer sign.  The February 1999 VA 
examination noted that his gait appeared to be normal with a 
normal wear pattern on the bottom of both sneakers.  The 
March 2000 VA examination found only "mild" medial 
instability of the left knee, and no lateral instability was 
detected.  Although the Veteran reported swelling of the 
knee, no swelling was shown on the examination itself.  
Further, the examiner stated that he questioned the Veteran's 
account that the knee swelled every week, because one would 
expect a knee to remain swollen and warm for at least a week 
if it could actually swell enough that the Veteran was able 
to see, and it was not swollen on examination and was cool.  
The examiner also stated that examination of the left knee 
was nearly within normal limits.  No swelling of the knees 
were found on the May 2003 VA examination.  The December 2003 
VA examination found no instability on varus stressing, 
valgus stressing, anterior or posterior stressing.  Finally, 
the May 2005 VA examination found only "mild" instability 
of the left knee when asked to determine if it was mild, 
moderate, or severe.

The Board acknowledges that the terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Further, the use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  However, as detailed above, 
the Veteran was consistently found to have slight to mild 
instability, if any, on VA examinations.  As such, it 
reflects that the left knee laxity did not cause the type of 
severe impairment, including subluxation and/or instability, 
that is contemplated by the assignment of a 30 percent rating 
under Diagnostic Code 5257.  The Board also notes that the 
findings on these VA medical examinations are consistent with 
the other medical treatment records on file.  Consequently, 
the Board concludes that Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5257 at any time during the pendency of 
this case.

With respect to the separate ratings for DJD and limited 
extensions, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  
Consequently, the Veteran was assigned separate ratings for 
DJD under Diagnostic Code 5003 and for limited extension 
under Diagnostic Code 5261.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  As the 
record does reflect the Veteran has painful and limited 
motion of the left knee, he satisfied this criteria for a 10 
percent rating.

In the absence of limitation of motion, a 20 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.  In this 
case, the Veteran's DJD of the left knee involves only one 
major joint, and, thus, is not entitled to assignment of a 20 
percent rating on this basis.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In this case, the Veteran does not have extension limited to 
15 degrees or more.  The May 2005 VA examiner specifically 
stated that the left knee extension was to 10 degrees.  The 
examiner stated that this was due to pain.  In addition, the 
examiner indicated there was additional limitation due to a 
mild increase in lack of endurance as well as weakness.  
However, the examiner did not indicate it was to the extent 
necessary for a rating in excess of 10 percent under 
Diagnostic Code 5261.  Further, there was no additional 
limitation due to fatigue or incoordination.  Therefore, the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent based upon limited 
extension.

The Board has considered whether the Veteran's DJD is 
entitled to a rating in excess of 10 percent based upon 
limitation of flexion, which is permitted pursuant to 
VAOPGCPREC 9-2004 which held that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, the May 2005 VA examination 
found that he had flexion of the left knee to 138 degrees.  
Nothing in this record indicates he otherwise had flexion 
limited to 30 degrees or less.  As such, he does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5260.  In fact, he does not 
even meet the criteria for a 10 percent rating under this 
Code.  Therefore, it appears that his service-connected DJD 
of the left knee is adequately reflected by the 10 percent 
rating based upon pain of a major joint pursuant to the 
provisions of Diagnostic Code 5003.

In view of the foregoing, the Board finds that the Veteran is 
not entitled to higher ratings for the aforementioned 
service-connected disabilities of the left knee during any 
portion of the appeal periods beyond those that are currently 
in effect.  Thus, his appeal as to the left knee must be 
denied.

II.  Right Calf Scar with Sural Nerve Excision

The record reflects that the Veteran's current 20 percent 
rating for the service-connected scar of the right calf with 
excision of the sural nerve was assigned pursuant to 
Diagnostic Code 5311-8525.  (A hyphenated Diagnostic Code is 
used when a rating under one diagnostic code requires use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned.).

Under Diagnostic Code 5311, a non compensable evaluation is 
assigned for slight muscle injury, a 10 percent evaluation 
for moderate muscle injury, a 20 percent evaluation for 
moderately severe injury, and a 30 percent evaluation for 
severe injury.  The gastrocnemius muscle's function is 
propulsion and plantar flexion of the foot.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

In this case, the competent medical evidence does not reflect 
the right calf has moderate damage to Muscle Group XIII, 
which is required for the assignment of even a 10 percent 
rating.  The May 2006 VA examination resulted in a conclusion 
of mild muscle damage to the right calf gastrocnemius.  There 
was excellent strength of this muscle.

Diagnostic Code 8525 provides ratings for paralysis of the 
posterior tibial nerve.  Under this Code, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 10 percent disabling; and severe 
incomplete paralysis is rated 20 percent disabling.  Complete 
paralysis of the posterior tibial nerve, paralysis of all 
muscles of sole of foot, frequently with painful paralysis of 
a causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired, is rated 30 percent 
disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  (Emphasis 
added).  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  
Id.

In this case, the competent medical evidence does not reflect 
complete paralysis of the right lower extremity due to the 
service-connected right calf scar with sural nerve excision.  
For example, even though there is evidence of limitation of 
the right ankle, the record does not reflect it is complete.  
Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.  The August 1997 VA 
examination found the right ankle to have 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  The right 
ankle was also stable for negative anterior drawer sign, and 
no crepitus ranging in the right ankle.  A March 2000 VA 
neurologic examination noted that motor strength of the right 
lower extremity was 4/5, right ankle jerk was 2+ compared to 
1+ on the left.  Vibration sense was decreased in both the 
toes and ankles, but the left more than the right.  However, 
on the subsequent December 2003 VA examination, vibration 
sense and position sense were only slightly reduced on the 
left foot, otherwise intact.  Decreased pinprick sensation 
was noted on the right foot; the third, fourth, and fifth 
toes having more sensory loss than the left; and patchy areas 
in the right dorsum of the foot and right calf region on the 
back where the scar mark from the injury was surrounding the 
area.  Overall diagnosis was peripheral neuropathy in the 
sensory branches in distribution of the sural nerve on the 
left leg and right leg, post-traumatic neuralgia.  The May 
2005 VA orthopedic examination found, in part, that the right 
ankle had dorsiflexion to 15 degrees, and plantar flexion to 
40 degrees.  The concurrent May 2005 VA neurologic 
examination found that his right ankle jerk was 1+, with the 
left ankle jerk being absent.  Vibration sense was reduced in 
both big toes.  Overall, he was found to have peripheral 
neuropathy in the sensory distribution branches of the sural 
nerve on both legs.  Finally, the May 2006 VA examination 
noted good strength of ankle dorsiflexor and plantar flexor.

As noted above, when involvement is wholly sensory (as 
indicated by the December 2003 and May 2005 VA examinations), 
it does not indicate complete paralysis.  See 38 C.F.R. 
§ 4.124a.  Moreover, the aforementioned medical findings 
indicate there is still movement and functional impairment of 
the right foot/lower extremity.  Therefore, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
8525.

With respect to the scar itself, the criteria for evaluating 
scars is found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.

The Board notes that the criteria for rating skin disorders, 
including scars, were revised effective August 30, 2002 
(during the instant appeal period).  When the applicable 
regulations are amended during the pendency of an appeal, as 
here, the version of the regulations most favorable to the 
veteran is to be applied from the effective date of the 
criteria change, but not prior.  VAOPGCPREC 3-2000.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the Veteran's right calf scar 
is clearly not part of the head, face, or neck, this Code is 
not applicable in the instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck. However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars, and, as such, were not applicable to 
the service-connected right calf scar. Accordingly, only the 
current version of these Codes are for application.

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

In this case, however, the Veteran's right calf scar does not 
cover an area or area(s) to the extent necessary for a rating 
in excess of 20 percent under either Diagnostic Code 7801 or 
7802.  For example, a June 1970 VA examination noted that the 
scar was 5 x 3 inches in diameter.  The subsequent April 1992 
VA examination noted that it measured 4 x 3 inches, and 
describe it as healed and asymptomatic.  The May 2005 VA 
orthopedic examination measured the scar as 10 cm x 8.5 cm.  
Similarly, the May 2006 VA examination measured the scar as 8 
cm x 11.5 cm.  Consequently, a rating in excess of 20 percent 
is not warranted under either Diagnostic Code 7801 or 7802.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.

As neither Diagnostic Code 7803 or 7804 provides for a rating 
in excess of 10 percent, they clearly do not provide for a 
rating in excess of 20 percent.  Further, the May 2005 VA 
orthopedic examiner stated that the scar did not result in 
frequent loss of covering of the skin over the scar such as 
from ulceration or breakdown; i.e., it was not unstable.  
Thus, Diagnostic Code 7803 is not for consideration on that 
basis.  The examiner did find the scar was tender and 
painful, but as this does not provide for a rating in excess 
of 10 percent it is irrelevant for purposes of the current 
appeal.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  However, the May 2005 VA 
examiner found that there was no limitation of motion due to 
the scar.  As such, this Code is not for consideration.  
Moreover, the Veteran is already separately evaluated for 
disabilities of the right knee and right ankle.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for his service-connected scar on the 
right calf with excision of the sural nerve under any of the 
potentially applicable Diagnostic Codes.  Therefore, his 
appeal as to this claim must be denied.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left knee laxity is denied.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
limitation of extension of the left knee is denied.

Entitlement to a rating in excess of 20 percent for scar on 
the right calf with excision of the sural nerve is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


